number release date id office uilc cca_2010021609501737 ---------- from ------------------- sent tuesday date am to ------------------------ cc ----------- subject re tmp designation if the kicked out partner was a member-manager for the year of audit he is automatically the tmp under the largest profits interest rule treas reg a -2 and -1 m issue a generic tmp nbap and fpaa in addition to notices to this specifically named tmp also notices directly to the indirect partners the bankruptcy of the tier entity through which they held their interests does not convert them out see third dividend dardanos v commissioner ustc big_number 9th cir issue you don't need a tmp for audit purposes if the partnership controller is providing all the needed information
